PROB 22                                                                                                             DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                             2:15CR00251
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                           DISTRICT                              DIVISION

                                                                                           Nevada                        U.S. Probation Office
Kristopher Ryan Gerry
                                                                              NAME OF SENTENCING JUDGE

                                                                                                        Gloria M. Navarro
                                                                              DATES OF PROBATION/         FROM                     TO
                                                                              SUPERVISED RELEASE

                                                                                                              12/15/2019                12/14/1944
OFFENSE
Receipt or Distribution of Child Pornography




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                   United States         DISTRICT OF                 Nevada



          IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
    or supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the Western District of Washington                         upon that Court’s order
    of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
    supervised release may be changed by the District Court to which this transfer is made without further
    inquiry of this court.*


                          January 31, 2020
                                        Date                                                        United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION

                                                                             WESTERN                   Washington
UNITED STATES DISTRICT COURT FOR THE
                                                                             DISTRICT OF



          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge
